Citation Nr: 0816525	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  06-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1978 to May 
1985.

This appeal to the Board of Veterans Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

At his request, the Board gave the veteran 90 additional 
days, after certification of his appeal, to submit more 
evidence, but none was received.  

The veteran submitted a June 2006 notice of disagreement 
(NOD) in response to the RO's April 2006 denial of his claims 
for service connection for shin splints of his left and right 
lower extremities.  But after receiving a statement of the 
case (SOC) concerning those additional claims in July 2006, 
he did not perfect his appeal of those claims by then filing 
a timely substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2007).  So those claims are not before 
the Board.


FINDING OF FACT

The veteran does not have current residuals of a cold weather 
injury sustained during his military service.  


CONCLUSION OF LAW

The veteran does not have residuals of a cold weather injury 
from disease or injury incurred or aggravated during his 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Review of the claims file reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in May 2005.  This letter notified him of the 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In addition, more recent March and June 2006 letters from the 
RO further advised the veteran that a downstream disability 
rating and an effective date will be assigned if service 
connection is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

In Pelegrini II, as mentioned, the Court held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, some of the VCAA notice was provided after 
the initial September 2005 AOJ, i.e., RO decision at issue.  
But as also mentioned, in Mayfield IV and Prickett, the 
Federal Circuit Court and Veterans Claims Court have since 
further clarified that VA can provide any additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, including in a 
SOC or SSOC, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.

Here, the March 2006 VCAA notice was provided after the 
initial AOJ decision in September 2005, but the timing defect 
was cured by the subsequent readjudication of the claim in 
the June 2006 SOC.  So after providing the required notice, 
the RO reconsidered the claim - including addressing any 
additional evidence received in response to the notice.  
Hence, the timing defect in the March 2006 notice has been 
rectified.

That said, the RO provided an additional VCAA Dingess notice 
in June 2006, along with the concurrent June 2006 SOC, but 
did not go back and readjudicate the claim by way of a 
subsequent SSOC.  So, in essence, based on the above caselaw, 
the timing defect in the VCAA notice was not rectified 
because the RO did not go back and reconsider the claim after 
providing the required additional VCAA notice.  But consider, 
as well, that the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  See, e.g., Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).  And, here, the veteran did not 
submit any additional evidence after that June 2006 VCAA 
notice, except for his June 2006 substantive appeal (VA Form 
9) and his representative's July 2006 statement.  
So there was no reason to readjudicate the claim and provide 
an SSOC.  38 C.F.R. §§ 19.31, 19.37 (2007).

Additionally in this regard, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id.

The Board finds that the presumption of prejudice due to 
timing error has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the veteran, through submission of his June 
2006 substantive appeal (VA Form 9) and his representative's 
July 2006 statement, clearly showed actual knowledge of the 
evidence required to substantiate the claim at issue.  In 
addition, all VCAA notices provided by VA were clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  So, overall, he was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

There is no allegation or evidence that the timing error 
affected the essential fairness of the adjudication of the 
claim.

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and relevant VA treatment 
record for July 2005.  Therefore, the Board is satisfied the 
RO has made reasonable efforts to obtain any identified 
medical records.  

As confirmed in his May 2006 report of contact, the veteran 
informed the RO that he has recently received medical 
treatment at the Miami VA Medical Center (VAMC).  But there 
is no indication or allegation that these records are 
relevant to his claim for residuals of a cold injury, keeping 
in mind that he had also filed other, unrelated claims with 
VA.  There was no indication that the treatments he alluded 
to would establish either a diagnosis of a current disability 
of residuals of a cold injury or the etiology of any claimed 
bilateral foot condition from a cold injury in service.

In addition, VA tried to have the veteran examined to 
determine whether there is a link between his claimed 
bilateral foot condition and his military service, and in 
particular, whether any cold injury in service could have 
caused this currently claimed bilateral foot condition.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) 
(indicating a VA medical examination and nexus opinion must 
be requested when needed to decide a claim).  However, he 
failed to report for his VA compensation examination 
scheduled for August 2005.  The Court has held that the duty 
to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When the veteran does not appear 
for a scheduled examination in conjunction with an original 
claim for service connection, the claim will be rated on the 
evidence of record.  38 C.F.R. § 3.655(b).  

The veteran contends that he did not know an examination was 
scheduled for him because he was living in a homeless 
shelter, at a different address than on record with the RO.  
See his representative's July 2006 statement; see also the 
NOD dated in October 2005.  But as the Court held in 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)), "[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or 
her most recent address of record.  38 C.F.R. § 3.1(q) 
(2007).  The presumption of regularity does not diminish the 
claimant's responsibility to keep VA informed of changes of 
address.  If he does not do so, VA is not obligated to "turn 
up heaven and earth to find him."  Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).

The RO has made reasonable efforts to assist the veteran in 
developing his claim.  Additional efforts cannot be 
justified, for the reasons mentioned.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Statutes and Regulations

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.  

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2007); Combee, 34 F.3d at 1043.  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The veteran does not have residuals of a cold weather injury 
from disease or injury incurred or aggravated during his 
military service.  38 U.S.C.A. §§ 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  He asserts that he 
has residuals of a cold injury sustained in a field exercise 
in the Field Artillery Unit at Fort Carson, Colorado, during 
his military service.  He says that it was cold and snowing 
there, which was weather he was not previously exposed to, 
having lived prior to that in Miami, Florida.  He says that, 
after his "feet went numb" one night, he went to the 
Emergency Room.  Further, he contends he has had residuals of 
that cold weather injury ever since.  Specifically, he 
asserts that when there is cold weather or he is near air 
conditioning, he experiences pain and numbness in his feet.  
He attributes these symptoms to that cold injury in service.  
See his April 2005 claim (VA Form 21-526), October 2005 NOD, 
November 2005 supporting statement (VA Form 21-4138), and 
June 2006 substantive appeal.  

The veteran is competent to describe the circumstances of 
injuries in service and any symptoms he may have experienced 
during service or since his discharge.  But as a layman, not 
trained or educated in medicine, he is not competent to offer 
an opinion as to whether he currently has any residuals of a 
cold weather injury or as to whether any current bilateral 
foot problems are related to service or injury like that many 
years ago.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494. 

Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.  

The veteran's post-service medical records fail to reveal any 
diagnosis denoting residuals of a cold weather injury.  The 
first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Although a July 2005 VA 
treatment record shows he reported that he "had a cold 
weather injury" and complained of foot fungus and numbness 
in his feet after walking "a lot," the diagnoses of 
"paresthesias of foot" and "tinea pedis" were not 
etiologically linked to his military service - including 
especially to any cold weather injury he may have sustained 
in service.  Moreover, this history and diagnosis is not 
tantamount to a medical opinion confirming he has any 
disorders associated with a cold weather injury.  
Cf., Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See, too, 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  That is to say, 
"[e]vidence which his simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'"...."].

No doctor on record has ever indicated the veteran has a 
current disability associated with a cold weather injury.  
The existence of a current disability could have been 
definitively established, had he not failed to report for his 
VA compensation examination scheduled for August 2005.  
Absent medical evidence of a current disability, service 
connection cannot be granted for residuals of a cold injury.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability).  
Simply stated, the post-service medical records outweigh the 
veteran's unsubstantiated lay assertions regarding current 
residuals of any in-service injury.  

But even assuming, for argument's sake, that there is proof 
of the veteran's claimed disability, there is still no 
competent medical evidence of a nexus between in-service 
injury or disease and the current disability.  
Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

The Board acknowledges that the report of the July 2005 VA 
treatment record contains a self-reported history by the 
veteran of numbness in his feet because he "had a cold 
weather injury."  But, again, a medical history provided by 
a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, the 
Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate and credible.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran).  Importantly, the treating nurse practitioner 
did not actually provide an opinion that the veteran's 
alleged residuals of a cold weather injury are related to his 
military service, based on his reported history.

Although the veteran's SMRs show he was seen for complaints 
of numbness in his feet in the U.S. Army Hospital emergency 
room at Fort Carson, Colorado, in January 1979, and received 
a diagnosis of first-degree cold injury, his symptoms had 
resolved within a week as a January 1979 follow-up treatment 
report specifically indicated there was no evidence of 
chronic residuals of the cold injury.  The veteran's SMRs do 
not show any further complaint, treatment, or diagnosis of 
residuals of a cold injury involving his feet.  
Significantly, during a periodic physical examination in June 
1984, he attested to the fact that his health had not 
significantly changed since his last physical in May 1978, 
when there were no residuals of a cold injury or other noted 
foot disorders.  His March 1985 military separation 
examination was also unremarkable for any finding of a 
bilateral foot condition as a residual of a cold injury.  So 
all this considered, his SMRs indicate the cold injury to his 
feet was acute and transitory and resolved prior to his 
discharge from service without chronic residual disability.



Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
497.  There is no history of any follow-up complaints, 
treatment, or diagnosis for residuals of the veteran's 
underlying cold injury incurred in January 1979 during either 
service or for many years after.  Indeed, it appears the 
first documented complaint of residuals of a cold injury were 
in July 2005, more than 20 years after his military service 
ended in May 1985.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (indicating it is appropriate to consider 
the veteran's entire medical history, including a lengthy 
period of absence of relevant complaints, as a factor in 
determining whether any current disability relates back to 
his military service.)

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
cold weather injury, so there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for residuals of a cold injury is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


